IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                         NO. WR-88,735-01


                        EX PARTE GIFFORD JOHNSON III, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 10CR0548-83-1 IN THE 405TH DISTRICT COURT
                            FROM GALVESTON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to life imprisonment. The First Court of Appeals affirmed his conviction. Gifford v. State,

No. 01-11-00820-CR (Tex. App.—Houston [1st Dist.] Aug. 29, 2013) (not designated for

publication).

        Applicant contends, among other things, that his appellate counsel rendered ineffective

assistance because counsel failed to file a compliant petition for discretionary review.
                                                                                                        2

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to timely file a

petition for discretionary review. The trial court recommends that relief be granted.

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the First Court of Appeals in Cause No. 01-11-00820-CR

that affirmed his conviction in Cause No. 10CR0548 from the 405th District Court of Galveston

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.

       Applicant’s remaining claims are dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim.

App. 1997).

Delivered: September 12, 2018

Do not publish.